Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 March 2022 has been entered.
Status of the Claims
Claims 1, 3, 7, 9, 11,15, 17, and 19 have been amended and claims 2, 10, and 18 have been canceled; as a result, claims 1, 3-9, 11-17, 19, and 20 are currently pending in the present application, with claims 1, 9, and 17 being independent.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 24 February 2022, with respect to the objections to claims 7 and 15 have been fully considered and are persuasive. The objections to claims 7 and 15 have been withdrawn. 
Applicant’s arguments, see page 10, filed 24 February 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 24 February 2022, with respect to the prior art rejections of claims 1, 3-9, 11-17, 19, and 20 have been fully considered, but are not persuasive. Applicant argues that the combination of Faaborg, Zurmoehle, and Forutanpour do not teach the distinguishing elements “…determine window preferences based on surface characteristics of a plurality of previous window instances for an augmented reality (AR) device, 
Faaborg teaches that a previous scan of the environment can be compared to a current scan of the environment so as to reflect any changes in the environment, see for instance, paragraph 19. Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, paragraphs 22, 24 and figs. 1-3. For instance, in the display of a video streaming window, preference may be given to areas having larger size and/or display area, see paragraph 23. The user can initiate the launch of an application that is displayed, see for instance, paragraphs 22 and 24. Associated characteristics of various drop target areas include, for example, size, area, orientation, surface texture and the like, see for instance, paragraph 21. These characteristics may be taken into consideration for automatically selecting a drop target for a particular application or other requested virtual object, and in sizing the requested application or virtual object, see for instance, paragraph 21. The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application running in the virtual application window, see paragraph 30. The HMD has a field of view, see for instance, paragraphs 16 and 18. Rules, preferences, algorithms and the like can be used to determine how much of the screen a given application takes – such as an informational window may occupy a relatively small amount of visual space, see paragraph 24
Zurmoehle teaches that the user can view, re-open, and close open windows, regardless of physical location, see for instance, paragraph 112 and figs. 11A and 11B. A manipulatable 
Forutanpour teaches that the system can determine if a user has been in a location previously (e.g., an office space of a user) and may recall, previously used content for that location, see for instance, paragraph 27. Thus, the module may revert to a previously used setup for selected content as the user enters a location, see paragraph 27. Content may be selected based upon a location (e.g., if a user has previously been at this location and selected content, or content is provided by a device at, or associated with, the location), a present time, a calendar entry (e.g., a meeting for the user), etc., and/or combinations of these or other criteria, see for 
That is the combination of Faaborg, Zurmoehle, and Forutanpour teach the newly amended limitation. As currently constructed, the broadest reasonable interpretation of the claim language in light of the corresponding disclosure encompasses a window size measured in angular units (see for instance, the prior art made of record and not relied upon that the size and shape of user’s field of view can be specified in angular degrees), a docking appearance (how the window looks), a window angular orientation, and a window density. While the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In an effort to advance prosecution, the examiner is incorporating Ramsby is being brought in to explicitly teach window angular size. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US PG Publication 2017/0256096) in view of Zurmoehle et al. (US PG Publication 2019/0258365) in further view of Forutanpour et al. (US PG Publication 2015/0145887) further in view of Ramsby et al. (US PG Publication 2015/0254905).
Regarding claim 1, Faaborg teaches an apparatus comprising: a processor (see for instance, fig. 15);
a memory that stores code executable by the processor (see for instance, paragraphs 13, 38-40, and 69) to: 
determine window preferences based on surface characteristics of a plurality of previous window instances for an augmented reality (AR) device, the window preferences comprising a window angular size, a docking appearance for appearance of the window on a surface, a window angular orientation, and a window density (Associated characteristics of various drop target areas include, for example, size, area, orientation, surface texture and the like, see for instance, paragraph 21. These characteristics may be taken into consideration for automatically selecting a drop target for a particular application or other requested virtual object, and in sizing the requested application or virtual object, see for instance, paragraph 21. The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application running in the virtual application window, see paragraph 30. The HMD has a field of view, see for instance, paragraphs 16 and 18. Rules, preferences, algorithms and the like can be used to determine how much of the screen a given application takes – such as an informational window may occupy a relatively small amount of visual space, see paragraph 24)
detect a new (AR) placetime in response to detecting a new person in an environment of the AR device (Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, paragraphs 22, 24 and figs. 1-3. For instance, in the display of a video ;
calculate new window characteristics for a window of the new AR placetime based on the window preferences (Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, paragraphs 22, 24 and figs. 1-3); and
display the window with the new window characteristics (see for instance, paragraphs 23 and 25. For instance, in the display of a video streaming window, preference may be given to areas having larger size and/or display area…to provide the best video image possible, see paragraph 23. The video streaming window may be automatically sized to make substantially full use of the available area, see for instance, paragraph 23).
Faaborg does not appear to explicitly teach that the window preferences are based on a a plurality of previous window characteristics and detecting a new AR placetime in response to a new person being in the environment of the AR device. In addition, while Faaborg provides different characteristics for the window and sets forth that an HMD has a field of view (which as noted in the prior art of record, but not relied upon, size and shape of the user’s field of view can be specified in angular degrees), Ramsby is being brought in to explicitly teach window angular size. 

It would have been obvious to one of ordinary skill in the art having the teachings of Faaborg and Zurmoehle in front of them before the effective filing date of the claimed invention to incorporate viewing different windows as taught by Zurmoehle into Faaborg’s mixed reality display system, as viewing different windows, such as described by Zurmoehle was well known at the 
The modification of Faaborg with Zurmoehle would have explicitly allowed the new window characteristics for a window at the new AR placetime to be based on the window preferences, for the determined window preferences to be based on a plurality of previous instances and detecting a new AR placetime in response to a new person being in the environment of the AR device.
The motivation for combining Faaborg with Zurmoehle would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Zurmoehle, paragraphs 104 and 116.
While Faaborg in view of Zurmoehle teach the broadest reasonable interpretation of the subject matter of claim 1, in the spirit of compact prosecution, Forutanpour is being brought in to teach displaying a window with previously used settings and Ramsby is being brought in to explicitly teach window angular size.
In the same art of window display, Forutanpour teaches that the system can determine if a user has been in a location previously (e.g., an office space of a user) and may recall, previously used content for that location, see for instance, paragraph 27. Thus, the module may revert to a previously used setup for selected content as the user enters a location, see paragraph 27. Content may be selected based upon a location (e.g., if a user has previously been at this location and selected content, or content is provided by a device at, or associated with, the location), a present time, a calendar entry (e.g., a meeting for the user), etc., and/or combinations of these or other criteria, see for instance, paragraph 48. A window may be moved by the user, see for instance, paragraph 45. The window may be adjusted, see for instance, paragraph 60. The field of view module (means for determining head-mounted display field-of-view content and perspective is configured to determine an FOV of the HMD, content within that FOV, and perspective of surfaces of the content, see paragraph 30. 

The modification of Faaborg and Zurmoehle with Forutanpour would have explicitly allowed calculating the new window characteristics for a window at the new AR placetime to be based on previous window characteristics.
The motivation for combining Faaborg and Zurmoehle with Forutanpour would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Forutanpour, paragraphs 27 and 48.
While Faaborg in view of Zurmoehle teach the broadest reasonable interpretation of the subject matter of claim 1, in the spirit of compact prosecution, Forutanpour is being brought in to teach displaying a window with previously used settings and Ramsby is being brought in to explicitly teach window angular size.
In the same art of augmented reality, Ramsby teaches portions of an augmented reality object, will occupy the same proportion of a user’s field of view (FOV) regardless of the perceived distance at which the augmented reality object is displayed, see for instance, paragraph 24. That is, the apparent real world size of an augmented reality object, or a portion of an augmented reality object, may be increased or decreased to maintain the same angular size relative to the user, see paragraph 24. For example, a floating user interface element may continuously update its apparent real world size to maintain its angular size (e.g., proportion of the user’s field of view) based upon placement against a real world surface that the user is gazing at, see paragraph 62. 

The modification of Faaborg, Zurmoehle, and Forutanpour with Ramsby would have explicitly allowed the window preferences to include a window angular size.
The motivation for combining Faaborg, Zurmoehle, and Forutanpour with Ramsby would have been to improve the user experience by maintaining the same proportion, of the user’s field of view, enhance functionality and to increase system and design flexibility, see for instance, Ramsby, paragraph 24.
Regarding claim 3, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach the apparatus of claim 1 and further teach wherein the code is further executable by the processor to record a plurality of previous window characteristics for the plurality of previous window instances (The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application running in the virtual application window, see Faaborg paragraph 30. The user can view, re-open, and close open windows, regardless of physical location, see for instance, Zurmoehle paragraph 112 and figs. 11A and 11B. The system can determine if a user has been in a location previously (e.g., an office space of a user) and may recall, previously used content for that location, see for instance, Forutanpour paragraph 27. Thus, the module may revert to a previously used setup for selected content as the user enters a location, see Forutanpour paragraph 27. Content may be selected based upon a location (e.g., if a user has previously been at this location and selected content, 
Regarding claim 4, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach the apparatus of claim 1 and further teach wherein the code is further executable by the processor to: query a user to reposition the window; and display the window with the new window characteristics in response being directed to reposition the window (The module may be configured to prompt the user for input, see for instance, Forutanpour, paragraph 32, 35 and 54. The user may move and resize the window and the window can be displayed at a new position, see for instance, Faaborg, paragraphs 22, and 34 and Forutanpour paragraphs 45 and 60. A plurality of different targets may be identified for the same ambient environment depending on, for example, set user preferences, historical usage, intended usage, factory settings and the like, see for instance, Faaborg, paragraph 38). The motivation to combine Faaborg, Zurmoehle, Forutanpour, and Ramsby is the same as that which was set forth with respect to claim 1..
Regarding claim 5, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach apparatus of claim 1 and further teach wherein the code is further executable by the processor to: query a user for the new window characteristics; and receive the new window characteristics (The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application running in the virtual application window, see Faaborg paragraph 30. The user can view, re-open, and close open windows, regardless of physical location, see for instance, Zurmoehle paragraph 112 and figs. 11A and 11B. The system can determine if a user has been in a location previously (e.g., an office space 
Regarding claim 6, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach apparatus of claim 1 and further teach wherein the new AR placetime is further detected in response to an elapsed time from a window timestamp exceeding an elapsed time threshold (Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, Faaborg paragraphs 22, 24 and figs. 1-3. For instance, in the display of a video streaming window, preference may be given to areas having larger size and/or display area, see paragraph 23. The user can initiate the launch of an application that is displayed, see for instance, Faaborg paragraphs 22 and 24. The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application running in the virtual application window, see Faaborg paragraph 30. The system can determine if a user has been in a location previously (e.g., an office space of a user) and may recall, previously used content for that location, see for instance, Forutanpour paragraph 27. Thus, the module may revert to a previously used setup for selected content as the user enters a 
Regarding claim 7, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach apparatus of claim 1 and further teach where the new AR placetime is further detected in response to a new AR context for the AR device of one of a change of the AR device from moving to stationary and a change of the AR device from stationary to moving (Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, Faaborg paragraphs 22, 24 and figs. 1-3. For instance, in the display of a video streaming window, preference may be given to areas having larger size and/or display area, see paragraph 23. The user can initiate the launch of an application that is displayed, see for instance, Faaborg paragraphs 22 and 24. The system may re-size and re-place the application window in the 3D virtual model of the second room, based on, for example, available flat regions in the second room and characteristics associated with the available flat regions in the second room, as well as requirements associated with the application 
Regarding claim 8, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach apparatus of claim 1 and further teach wherein the new window characteristics conform to a new environment (Selection of the first drop target for placement of the window may be based on, for example, a planarity, or flatness, of the first drop target, a size of the first drop target and/or an area of the first drop target and/or shape of the first drop target and/or aspect ratio of the area, a texture, and other such characteristics which may already be known based on the images and information collected for rendering, see for instance, Faaborg 
	Regarding claims 9 and 17, claim 9 is the method claim and claim 17 is the computer readable medium claim of the apparatus claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Faaborg in view of Zurmoehle in further view of Forutanpour further in view of Ramsby teach a program product comprising a computer readable storage medium that stores code executable by a processor (see for instance, Faaborg, paragraphs 60, 66, 67, 71, and 72). 
	Regarding claims 10 and 18, claim 10 is the method claim and claim 18 is the computer readable medium claim of the apparatus claim 2 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 2.
	Regarding claims 11 and 19, claim 11 is the method claim and claim 19 is the computer readable medium claim of the apparatus claim 3 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 3.

	Regarding claim 13, claim 13 is the method claim of the apparatus claim 5 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
	Regarding claim 14, claim 14 is the method claim of the apparatus claim 6 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
	Regarding claim 15, claim 15 is the method claim of the apparatus claim 7 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 7.
	Regarding claim 16, claim 16 is the method claim of the apparatus claim 8 and is accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Publication 2015/0338915 to Publicover et al. teaches “Systems and Methods for Biomechanically-Based Eye Signals for Interacting with Real and Virtual Objects.” Publicover further teaches that size and shape of the user’s field of view can be specified in angular degrees, see paragraph 315.             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613